Name: Council Regulation (EEC) No 1668/82 of 28 June 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 82 Official Journal of the European Communities No L 184/ 19 COUNCIL REGULATION (EEC) No 1668/82 of 28 June 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, rates to enter into effect within a reasonable period, normally linked to the beginning of the marketing year or a change in prices, although immediate entry into force in some cases should not be ruled out ; Whereas, in order to avoid differing treatment of inter ­ dependent products, provision should be made for the new rates to apply in the cereals and the eggs and poultrymeat, ovalbumin and lactalbumin sectors with effect from the same date ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envi ­ saged should be adopted in accordance with the condi ­ tions laid down in Article 3 (2) of Regulation No 129 , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 878/77 (3), as last amended by Regulation (EEC) No 1207/82 (4) ; whereas new representative rates closer to present economic circumstances should be fixed for the Danish krone, the Greek drachma and the Irish pound ; whereas on this occasion the manifest errors appearing in earlier versions of Annexes III and VIII should be corrected ; whereas, moreover, for reasons of clarity, all the representative rates should be republished ; Whereas the rates must be adjusted with proper regard to the effects on prices and the situation in the Member States concerned ; whereas, for that reason, among others, provision should be made for the new HAS ADOPTED THIS REGULATION : Article 1 Annexes I to VIII to Regulation (EEC) No 878/77 shall be replaced by Annexes I to IX annexed to this Regulation . Article 2 This Regulation shall enter into force on 29 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1982. For the Council The President P. de KEERSMAEKER (') OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263, 19 . 9 . 1973, p . 1 . (3) OJ No L 106, 29 . 4. 1977, p . 27 . b) OJ No L 140, 20 . 5 . 1982, p . 51 . No L 184/20 Official Journal of the European Communities 29 . 6 . 82 ANNEX ANNEX I BELGIUM/LUXEMBOURG 1 ECU = 42-9772 Belgian francs/Luxembourg francs . This rate shall apply from 6 May 1982. ANNEX II DENMARK 1 ECU = 8-234 Danish krone. This rate shall apply from 29 June 1982 ; other dates may, however, be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79 . ANNEX III FEDERAL REPUBLIC OF GERMANY 1 . 1 ECU = 2-57524 German marks . This rate shall apply from :  20 May 1982 for the milk and milk products sector,  20 May 1982 for the beef and veal sector,  20 May 1982 for the sheepmeat and goatmeat sector,  1 July 1982 for the sugar and isoglucose sector,  1 August 1982 for the cereals, eggs and poultrymeat, ovalbumin and lactalbumin sectors,  1 November 1982 for the pigmeat sector,  16 December 1982 for the wine sector ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79,  1 January 1983 for the fishery products sector,  1 July 1984 for the seeds sector,  the beginning of the 1982/83 marketing year for other products for which a marketing year has not yet started by 17 May 1982,  20 May 1982 in all other cases . 2 . Until the dates given in point 1 , the following rate shall apply : 1 ECU = 2-65660 German marks, except for the seeds sector, where the rate shall be : 1 ECU = 2-78341 German marks until 30 June 1982, and 1 ECU = 2-65660 German marks from 1 July 1982 to 30 June 1984. ANNEX IV FRANCE 1 ECU = 6-19564 French francs . This rate shall apply from 6 May 1982 ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79. 29 . 6. 82 Official Journal of the European Communities No L 184/21 ANNEX V GREECE 1 . 1 ECU = 66-5526 Greek drachmas. This rate shall apply from :  1 September 1982 for dried grapes,  1 November 1982 for olive oil,  29 June 1982 in all others cases ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79 . 2. Until the dates given in point 1 , the following rate shall apply : 1 ECU = 64-8597 drachmas. ANNEX VI IRELAND 1 ECU = 0-691011 Irish pound. This rate shall apply from 29 June 1982 ; other dates may, however, be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79 . ANNEX VII ITALY 1 . 1 ECU = 1 289-00 Italian lire . This rate shall apply from :  17 May 1982 for the milk and milk products sector,  17 May 1982 for the beef and veal sector,  17 May 1982 for the sheepmeat and goatmeat sector,  1 July 1982 for the sugar and isoglucose sector,  1 July 1982 for the seeds sector,  1 August 1982 for the cereals, eggs and poultrymeat, ovalbumin and lactalbumin sectors,  1 November 1982 for the pigmeat sector,  6 May 1982 for the wine sector ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79 ,  1 January 1983 for the fishery products sector,  the beginning of the 1982/83 marketing year for other products for which the marketing year has not started by 1 April 1982,  6 May 1982 in all other cases . 2. Until the dates given in point 1 , the following rates shall apply :  1 ECU = 1 258-00 Italian lire in all cases where this rate entered into force before 6 May 1982, pursuant to Regulation (EEC) No 3398/81 , in particular the milk and milk products, beef and veal , pigmeat, olive oil, wine and fishery products sectors,  1 ECU = 1 227-00 Italian lire for the remaining sectors . No L 184/22 Official Journal of the European Communities 29 . 6 . 82 ANNEX VIII NETHERLANDS 1 . 1 ECU = 2-75563 Dutch guilders . This rate shall apply from :  20 May 1982 for the milk and milk products sector,  20 May 1982 for the beef and veal sector,  20 May 1982 for the sheepmeat and goatmeat sector,  1 July 1982 for the sugar and isoglucose sector,  1 August 1982 for the cereals , eggs and poutrymeat, ovalbumin and lactalbumin sectors,  1 November 1982. for the pigmeat sector,  16 December 1982 for the wine sector ; other dates may, however, be fixed for distillation operations and for the aids specified in Articles 14 and 14a of Regulation (EEC) No 337/79  1 January 1983 for the fishery products sector,  1 July 1984 for the seeds sector,  the beginning of the 1982/83 marketing year for other products for which a marketing year has not yet started by 17 May 1982,  20 May 1982 in all other cases . 2 . Until the dates given in point 1 , the following rate shall apply : 1 ECU = 2-81318 Dutch guilders . ANNEX IX UNITED KINGDOM 1 ECU = 0-618655 pound sterling. This rate shall apply from 20 May 1982.'